Citation Nr: 1513168	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-12 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disability.  

2.  Entitlement to an increased evaluation for osteonecrosis, right ankle, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for osteonecrosis, left ankle, currently evaluated as 20 percent disabling.  

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.




REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2010 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal. 

The issues of service connection for degenerative disc disease of the lumbar spine, a TDIU and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence, and the competent and credible lay evidence, does not show that the Veteran's osteonecrosis, right ankle, has resulted in ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees.

2.  The competent medical evidence, and competent and credible lay evidence does not show that the Veteran's osteonecrosis, left ankle, has resulted in ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for osteonecrosis, right ankle, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 (2014).

2.  The criteria for an evaluation in excess of 20 percent for osteonecrosis, left ankle, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in March 2010 correspondence.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains VA and private medical records and the transcript of a February 2014 hearing before the undersigned.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA examinations were conducted in May 2009 and March 2013.  Although only the March 2013 VA examination report states that the examiner reviewed the Veteran's medical records (CPRS/Vistaweb), the evaluations were to assess the current levels of the disabilities.  Overall, the examiners considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disabilities in sufficient detail; and fully described the functional effects caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's ankle disabilities have been rated based on limitation of motion.  A 20 percent rating is the highest evaluation based on limitation of motion of the ankle.  Diagnostic Code 5271.  A 30 percent evaluation requires ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees.  Diagnostic Code 5270.  

The Veteran contends that he is entitled to higher evaluations for his service-connected ankle disabilities due to pain and instability.  He has not contended that he has ankylosis of either ankle.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for either ankle.

The competent medical evidence does not show, and the Veteran does not contend, that either ankle disability currently results in, or has ever resulted in, any ankylosis.  Diagnostic Code 5270.  

The Board is aware of the Veteran's complaints of pain and instability.  The Board finds them credible, although it points out that the April 2013 VA examination report relates that the subjective findings, such as the Veteran complaining of so much pain in his ankles without any manipulation of the ankles, etc., was disproportional to the amount of objective findings.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the Veteran's right and left ankle disabilities has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which ankle disabilities are evaluated. 

The observable symptoms the Veteran describes simply do not satisfy the criteria for a 30 percent evaluation for either ankle.  As noted above, there are no clinical findings congruent with a higher evaluation, and the Veteran himself has not argued that he has ankylosis.

The Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected ankle disabilities are contemplated in the 20 percent evaluations.  The foregoing evidence simply does not show that pain, due to either service-connected ankle disability, has caused functional loss comparable to ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees.  Diagnostic Code 5270.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's disabilities.  The discussion above reflects that the symptoms of the Veteran's ankle disabilities are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's ankle disabilities result in limitation of motion.  Diagnostic Code 5271 provides a rating based on marked limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluations are adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 20 percent for osteonecrosis, right ankle, or osteonecrosis, left ankle.  Thus, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 20 percent for osteonecrosis, right ankle, is denied.

An evaluation in excess of 20 percent for osteonecrosis, left ankle, is denied.


REMAND

A January 2013 VA medical examination opinion relates that the Veteran's arthritis of the thoracolumbar spine was less likely than not proximately due to or the result of the Veteran's service-connected bilateral ankle disability.  However, this opinion is inadequate because it fails to address whether the Veteran's arthritis of the thoracolumbar spine was aggravated by his service-connected bilateral ankle disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr, supra.  

Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion regarding aggravation of the Veteran's degenerative disc disease of the lumbar spine by his service-connected right and/or left ankle disabilities.  

The Veteran's claims for a TDIU and SMC based on the need for aid and attendance or housebound status are inextricably intertwined with the service connection issue being remanded.  See Harris, supra.  On appeal, any indicated development for these issues should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the examiner who provided the January 2013 VA medical opinion (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder and copies of all pertinent records from the Veteran's eFolders in order to fully address whether it is at least as likely as not (50 percent or more likelihood) that any current degenerative disc disease of the lumbar spine was caused or aggravated by the Veteran's service-connected right and/or left ankle disabilities. 

The examiner is requested to provide a rationale for any opinion expressed.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  In light of the results of the foregoing development, conduct any additional development required for the proper adjudication of the Veteran's claims for a TDU and SMC based on the need for aid and attendance or housebound status

3.  Then, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


